Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of the 3rd day of December, 2009, by
and among ATLANTIC SOUTHERN FINANCIAL GROUP, INC., a bank holding company
incorporated under the laws of the State of Georgia (the “Company”), ATLANTIC
SOUTHERN BANK, a bank chartered under the laws of the State of Georgia (the
“Bank”) (collectively, the Bank and the Company are referred to hereafter as the
“Employer”), and MARK A. STEVENS, a resident of the State of Georgia (the
“Employee”).

 

RECITALS:

 

WHEREAS, the Employee and the Bank previously entered into an amended and
restated employment agreement, dated September 5, 2008, that was subsequently
amended and assumed by the Company on May 21, 2009 (the “Prior Employment
Agreement”);

 

WHEREAS, the employment relationship among the Company, Bank, and the Employee
was verbally modified by the Company, Bank, and the Employee after the Company
assumed the Prior Employment Agreement; and

 

WHEREAS, the Company, Bank, and the Employee desire to document in writing their
verbal agreement regarding the modified employment relationship among the
Company, Bank, and the Employee.

 

NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:

 

1.                                      Duties.

 

1.1                               Position.  The Employee is employed as the
President and Chief Executive Officer of the Company and as an Executive Vice
President of the Bank and, subject to the direction of the Boards of Directors
of the Company and the Bank, shall perform and discharge well and faithfully the
duties which may be assigned to him in writing by the Board of Directors of the
Company or the Bank from time to time.

 

1.2                               Full-Time Status.  In addition to the duties
and responsibilities specifically assigned to the Employee pursuant to
Section 1.1 hereof, the Employee shall:  (a) devote substantially all of his
time, energy and skill during regular business hours to the performance of the
duties of his employment (reasonable vacations and reasonable absences due to
illness excepted) and faithfully and industriously perform such duties;
(b) diligently follow and implement all management policies and decisions
communicated to him by the Board of Directors of the Company or the Bank; and
(c) timely prepare and forward to the Board of Directors of the Company or the
Bank all reports and accounting as may be requested of the Employee.

 

--------------------------------------------------------------------------------


 

1.3                               Permitted Activities.  The Employee shall
devote his entire business time, attention and energies to the business of the
Employer and, while employed by the Employer, shall not be engaged (whether or
not during normal business hours) in any other business or professional
activity, whether or not such activity is pursued for gain, profit or other
pecuniary advantage; but this shall not be construed as preventing the Employee
from (a) investing his personal assets in businesses which (subject to clause
(b) below) are not in competition with the business of the Employer and which
will not require any services on the part of the Employee in their operation or
affairs and in which his participation is solely that of an investor,
(b) purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in him collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any business in competition with the business of the Employer; and
(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors of the Company or the Bank approves of such activities prior
to the Employee’s engaging in them.

 

2.                                      Employment.

 

2.1                               At Will.  The Employee’s employment with the
Employer is at will and may be terminated by the Employer or the Employee at any
time and for any reason.

 

2.2                               Effect of Termination.

 

2.2.1                        Upon termination of the Employee’s employment
hereunder for any reason, the Employer shall have no further obligation to the
Employee or the Employee’s estate with respect to this Agreement, except for the
payment of any amounts earned and unpaid under Section 3 on the effective date
of termination of employment and any obligations reflected by the terms of the
retirement arrangement contemplated by Section 3.2.

 

2.2.2                        Termination of the employment of the Employee shall
be without prejudice to any right or claim which may have previously accrued to
either the Employer or the Employee hereunder and shall not terminate, alter,
supersede or otherwise affect the terms and covenants and the rights and duties
prescribed in this Agreement.

 

3.                                      Compensation.  The Employee shall
receive the following salary and benefits while employed by the Employer:

 

3.1                               Base Salary.  Employee’s annual base salary
shall be One Hundred Seventy Thousand Dollars ($170,000.00) (the “Base
Salary”).  The Employee’s Base Salary shall be reviewed by the Boards of
Directors of the Company and the Bank annually and shall be adjusted annually
thereafter by such amount, if any, as may be determined by the Boards of
Directors in their sole discretion.  Base Salary shall be payable in accordance
with the Employer’s normal payroll practices.

 

3.2                               SERP.  The Employee and the Bank previously
entered into a supplemental retirement agreement (the “SERP”), dated
December 15, 2005, and amended effective January 1, 2009, that shall continue to
be governed by the terms of that agreement as the same may be amended from time
to time hereafter.

 

2

--------------------------------------------------------------------------------


 

3.3                               Business Expenses:  Memberships.  The Employer
specifically agrees to reimburse the Employee for reasonable business (including
travel) expenses incurred by him in the performance of his duties hereunder, as
approved from time to time by the Board of Directors of the Company or the Bank;
provided, however, that the Employee shall, as a condition of reimbursement,
submit verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Employer and in
sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.  To comply with Section 409A of the Internal Revenue
Code, all expenses eligible for reimbursement under this Agreement must be
incurred by the Employee while employed by the Employer to be eligible for
reimbursement.  The amount of taxable reimbursable expenses incurred in one
taxable year shall not affect the expenses eligible for reimbursement in any
other taxable year.  All taxable reimbursements shall be paid as soon as
administratively practicable, but in no event shall any taxable reimbursement be
paid after the last day of the calendar year following the calendar year in
which the expense was incurred.  The right to reimbursement is not subject to
liquidation or exchanges for other benefits.

 

3.4                               Benefits.  The Employee shall be entitled to
such benefits as may be available from time to time for employees of the
Employer similarly situated to the Employee.  All such benefits shall be awarded
and administered in accordance with the Employer’s standard policies and
practices.  The Employer makes no representation to the Employee regarding the
taxability or nontaxability of any benefits provided under Section 3.

 

3.5                               Withholding.  The Employer may deduct from
each payment of compensation hereunder all amounts required to be deducted and
withheld in accordance with applicable federal and state income, FICA and other
withholding requirements.

 

3.6                               Apportionment of Obligations.  The obligations
for the payment of the amounts otherwise payable pursuant to this Section 3
shall be apportioned between the Company and the Bank as they may agree from
time to time in their sole discretion.

 

4.                                      Severability.  The parties agree that
each of the provisions included in this Agreement is separate, distinct and
severable from the other provisions of this Agreement and that the invalidity or
unenforceability of any Agreement provision shall not affect the validity or
enforceability of any other provision of this Agreement.  Further, if any
provision of this Agreement is ruled invalid or unenforceable by a court of
competent jurisdiction because of a conflict between the provision and any
applicable law or public policy, the provision shall be redrawn to make the
provision consistent with and valid and enforceable under the law or public
policy.

 

5.                                      No Set-Off by the Employee.  The
existence of any claim, demand, action or cause of action by the Employee
against the Employer, or any affiliate of the Employer, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.

 

3

--------------------------------------------------------------------------------


 

6.                                      Notice.  All notices and other
communications required or permitted under this Agreement shall be in writing
and, if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof.  In addition, notices hereunder may be delivered by hand, facsimile
transmission or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted.  All notices and other communications
under this Agreement shall be given to the parties hereto at the following
addresses:

 

(i)

If to the Company, to it at:

 

 

 

Atlantic Southern Financial Group, Inc.

 

1701 Bass Road

 

Macon, GA  31210

 

Attn:  Chairman, Board of Directors

 

 

(ii)

If to the Bank, to it at:

 

 

 

Atlantic Southern Bank

 

1701 Bass Road

 

Macon, GA  31210

 

Attn:  Chairman, Board of Directors

 

 

(iii)

If to the Employee, to him at:

 

 

 

Mark A. Stevens

 

[REDACTED]

 

Macon, GA  31210-7573

 

7.                                      Assignment.  This Agreement is generally
not assignable by the Employer except that the rights and obligations of the
Employer under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Employer.  The Agreement is a personal
contract and the rights and interests of the Employee may not be assigned by
him.  This Agreement shall inure to the benefit of and be enforceable by the
Employee and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

8.                                      Waiver.  A waiver by the Employer of any
breach of this Agreement by the Employee shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

 

9.                                      Arbitration.  Any controversy or claim
arising out of or relating to this contract, or the breach thereof, shall be
settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.  Judgment upon the award rendered
by the arbitrator may be entered only in any state court located in Bibb County,
Georgia or the United States District Court for the Middle District of Georgia. 
The Employer and the Employee agree to share equally the fees and expenses
associated with the arbitration proceedings.

 

4

--------------------------------------------------------------------------------


 

Employee must initial here:  MAS

 

10.                               Attorneys’ Fees.  In the event that the
parties have complied with this Agreement with respect to arbitration of
disputes and litigation ensues between the parties concerning the enforcement of
an arbitration award, the party prevailing in such litigation shall be entitled
to receive from the other party all reasonable costs and expenses, including
without limitation attorneys’ fees, incurred by the prevailing party in
connection with such litigation, and the other party shall pay such costs and
expenses to the prevailing party within sixty (60) days after a final
determination (excluding any appeals) is made with respect to the litigation.

 

11.                               Applicable Law and Choice of Forum.  This
Agreement shall be construed and enforced under and in accordance with the laws
of the State of Georgia.  The parties agree that any appropriate state court
located in Bibb County, Georgia or federal court for the Middle District of
Georgia shall have exclusive jurisdiction of any case or controversy arising
under or in connection with this Agreement and shall be a proper forum in which
to adjudicate such case or controversy.  The parties consent and waive any
objection to the jurisdiction or venue of such courts.

 

12.                               Interpretation.  Words importing any gender
include all genders.  Words importing the singular form shall include the plural
and vice versa.  The terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof”
and any similar terms refer to this Agreement.  Any captions, titles or headings
preceding the text of any article, section or subsection herein are solely for
convenience of reference and shall not constitute part of this Agreement or
affect its meaning, construction or effect.

 

13.                               Entire Agreement.  This Agreement embodies the
entire and final agreement of the parties on the subject matter stated in the
Agreement.  No amendment or modification of this Agreement shall be valid or
binding upon the Employer or the Employee unless made in writing and signed by
all parties.  All prior understandings and agreements relating to the subject
matter of this Agreement, including but not limited to the Prior Employment
Agreement, are hereby expressly terminated.  For purposes of this Section 13,
the subject matter of this Agreement does not include the SERP.

 

14.                               Rights of Third Parties.  Nothing herein
expressed is intended to or shall be construed to confer upon or give to any
person, firm or other entity, other than the parties hereto and their permitted
assigns, any rights or remedies under or by reason of this Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Bank, and the Employee have executed and
delivered this Agreement as of the date first shown above.

 

 

THE COMPANY:

 

 

 

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

 

 

 

 

 

By:

/s/ William A. Fickling, III

 

Print Name:

William A. Fickling, III

 

Title:

Chairman

 

 

 

 

 

THE BANK:

 

 

 

ATLANTIC SOUTHERN BANK

 

 

 

 

 

By:

/s/ William A. Fickling, III

 

Print Name:

William A. Fickling, III

 

Title:

Chairman

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

/s/Mark A. Stevens

 

MARK A. STEVENS

 

6

--------------------------------------------------------------------------------

 